Norcross, J.,
dissenting:
It appears from the complaint that the appellants, respectively, are proceeded against in their official capacity as state engineer and water commissioner of the Muddy River water district. There is no specific allegation in the complaint that a water district has been established in pursuance of law for the said Muddy River.. The fact, however, that the appellants are sued in their official capacities warranted the court below, and warrants this court, in assuming, for the purposes of the case, *402that a water district had been established. Section 53 of the water law of 1913 (Stats. 1913, p. 206) provides: “The state engineer shall divide the state into water districts to be so constituted as to insure the best protection for the water user, and the most economical supervision on the part of the state. Said water districts shall not be created until a necessity therefor shall arise and shall be created from time to time as the priorities and claims to the streams of the state shall be determined.”
By the provisions of the statute a water district shall not be created until the necessity therefor shall arise, and not until the priorities on the stream or stream system within the district shall have been determined.
It is not contemplated that a water district will be established unless there are a number of water users upon a stream or stream system. When a water district has been established, it is made the duty of the state engineer to divide, or cause to be divided, the waters of the natural stream or stream system within the district among the several ditches “according to the rights of each respectively, in whole or in part, and to shut or fasten, or cause to be shut or fastened, the head-gates or ditches, * * * as may be necessary to insure a proper distribution of the waters thereof. * * * Whenever, in pursuance of his duties, the water commissioner regulates the headgate to a ditch * * * it shall be his duty to attach to such headgate * * * a written notice properly dated and signed, setting forth the fact that such headgate * * * has been properly regulated and is * * * under his control, and such notice shall be a legal notice to all parties interested in the diversion and distribution of the water of such ditch. * * * ” (Section 54.)
There is no specific allegation in the complaint that the relative rights of appropriators or users of the waters of the Muddy River have been determined in accordance with the provisions of the water law of 1913, which was and is a prerequisite to the establishment of a water district. That fact, however, must be assumed from the *403fact that one of the appellants is sued in his official capacity as water commissioner of such water district. Conceding that the complaint alleges an appropriation of 300 miner’s inches of water of the waters of the Muddy River, it does not allege that such appropriation is prior in time or superior in right to other appropriators of the waters of said stream, nor that the relative rights of respondents have been determined in accordance with law as superior to other appropriators of the waters of said stream. The allegation in the complaint “that at the time of said appropriation no other person or persons had acquired any right to said 300 miner’s inches of water, and the said water was flowing in said Muddy River unappropriated and unused, and was appropriated by the grantors of plaintiffs,” does not amount to an allegation that the respondents were such appropriators prior in time and right to other appropriators of the waters of said stream, and that the same has been so determined in accordance with the provisions of the statute.
The allegation that the appellants have, “without any authority of law therefor and without right, * * * closed the headgate of their flume ditch” is a mere conclusion of law. Before a court is authorized in issuing an inj unction against the officials of a water district the facts should be clearly alleged in the complaint showing the establishment of said district, the determination of the relative rights of water appropriators or users, and that such officials are acting in violation of such established rights. In such a case water appropriators or users whose rights have been determined in accordance with the statute to be prior in time, and whose rights may be affected by this suit, are necessary parties.
The case of McLean v. Farmers’ H. L. C. & R. Co., 44 Colo. 184, 98 Pac. 16, is substantially on all fours with the case at bar, and supports the position I have taken.